PER CURIAM:
Elnora Parham appeals the district court’s order granting HSBC Mortgage Corporation and Federal National Mortgage Company’s motion to dismiss her action, brought pursuant to the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667© (West Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parham v. HSBC Mortg. Corp., 826 F.Supp.2d 906 (E.D. Va.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.